Citation Nr: 1525989	
Decision Date: 06/17/15    Archive Date: 06/26/15

DOCKET NO.  10-29 202	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1. Entitlement to an initial disability rating for an acquired psychiatric disorder to include posttraumatic stress disorder (PTSD), in excess of 30 percent prior to January 6, 2010, and in excess of 70 percent thereafter.

2. Entitlement to a total disability rating based on individual unemployability (TDIU) prior to January 1, 2012.


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Matthew Schlickenmaier, Associate Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty from April 1965 to August 1965 and May 1968 to September 1969.

This appeal initially came before the Board of Veterans' Appeals (Board) from an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York and a March 2009 rating decision of the RO in Philadelphia, Pennsylvania.  The appeal was certified to the Board by the RO in New York, New York.

In June 2014, the Board remanded the appeal for a hearing and in August 2014, the Veteran testified at a Travel Board hearing before the undersigned.  A transcript of the hearing is of record.

In October 2014, the Board remanded the appeal for further development to include obtaining an examination and outstanding treatment records.  The appeal is once again before the Board for consideration.

This appeal was processed using the Virtual VA and Veterans Benefits Management System paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into account the existence of these electronic records.



FINDINGS OF FACT

1. Prior to January 6, 2010, the Veteran's acquired psychiatric disorder, to include PTSD, was not productive of occupational and social impairment with reduced reliability and productivity.

2. From January 6, 2010, the Veteran's acquired psychiatric disorder, to include PTSD, was not productive of total occupational and social impairment.

3. Prior to January 1, 2012, the Veteran's service-connected disabilities were not so severe as to prevent him from engaging in substantially gainful employment.


CONCLUSIONS OF LAW

1. Prior to January 6, 2010, the criteria for an initial disability rating in excess of 30 percent for an acquired psychiatric disorder, to include PTSD, were not met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.130, Diagnostic Code 9434 (2014).

2. From January 6, 2010, the criteria for a disability rating in excess of 70 percent for an acquired psychiatric disorder, to include PTSD, were not met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.130, Diagnostic Code 9434.

3. The criteria for a TDIU prior to January 1, 2012, have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 3.340, 3.341, 4.16, 4.18, 4.19 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met. As to the initial rating claim for an acquired psychiatric disorder, because the current appeal arises from the initial rating decision, the notice requirements of the Veterans Claims Assistance Act, 38 U.S.C.A. § 5103(a) have been met.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  In June 2010, VA notified the Veteran of the information and evidence needed to substantiate his claim for a TDIU, to include notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain.

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  There is no evidence that additional records have yet to be requested, or that additional examinations are in order.

At the August 2014 Board hearing, testimony was elicited by the representative and the Veterans Law Judge regarding the Veteran's symptomatology since service and the effects on his occupational and social functioning; thus the material issues on appeal were fully developed.  38 C.F.R. § 3.103(c)(2) (2014).

Pursuant to the Board's June 2014 remand, a Board hearing was held, and pursuant to the October 2014 remand, treatment records were identified and an examination addressing the current severity of the Veteran's acquired psychiatric disorder was obtained.  Based on the foregoing actions, there has been substantial compliance with the prior remands.  Stegall v. West, 11 Vet. App. 268 (1998).

Legal Principles

Disability evaluations are determined by application of the criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  An evaluation of the level of disability present must also include consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where an award of service connection for a disability has been granted and the assignment of an initial evaluation for that disability is disputed, separate evaluations may be assigned for separate periods of time based on the facts found. In other words, the evaluations may be staged.  Fenderson v. West, 12 Vet. App. 119 (1999).  Staged ratings are appropriate for any rating claim when the factual findings show distinct time periods during the appeal period where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's acquired psychiatric disorder, to include PTSD, is currently evaluated under Diagnostic Code 9434 for Major Depressive Disorder, which applies the General Rating Formula for Mental Disorders.  Under this rating formula, a 30 percent evaluation is warranted for symptoms productive of occupational and social impairment with an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although the individual is generally functioning satisfactorily with routine behavior and normal self-care and conversation) due to symptoms such as depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, and recent events).  

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing effective work and social relationships.  

A 70 percent rating is warranted for occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such an unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and inability to establish and maintain effective relationships.  

A total schedular rating of 100 percent is warranted for total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of mental and personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Code 9434.

When determining the appropriate disability evaluation to assign, the Board's primary consideration is a veteran's symptoms, but it must also make findings as to how those symptoms impact a veteran's occupational and social impairment. Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating.  Mauerhan, 16 Vet. App. at 442; see also Sellers v. Principi, 372 F.3d 1318, 1326-27 (Fed. Cir. 2004).  Nevertheless, all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the veteran's impairment must be "due to" those symptoms, a veteran may only qualify for a given disability by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio, 713 F.3d at 118.

Another factor to take into consideration is the Global Assessment of Functioning (GAF) scale, which reflects psychological, social, and occupational functioning of a hypothetical continuum of mental health illness.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing the Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).  A score of 41-50 indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  A score of 51-60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peer or coworkers).  A score of 61-70 indicates some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but that the individual is generally functioning pretty well and has some meaningful interpersonal relationships.  See Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, Washington, DC, American Psychiatric Association, 1994.

Factual Background and Analysis

Prior to January 6, 2010, VA treatment records show that the Veteran's acquired psychiatric disorder was predominately manifested by symptoms of depression and anxiety and by difficulty sleeping due to nightmares and flashbacks.  Cognitive functioning, including memory and thought processes were normal.  Socially, while the appellant reported some marital conflict with his wife, he also described having a good relationship with his daughter.  GAF scores during this period were generally between 50 and 60, and only occasionally deviated from that range.  VA treatment records from December 2007, February 2008, and August 2008, for example, show GAF scores of 45 but a January 2009 VA examiner provided a GAF score of 64.

Although VA treatment records from mid-2007 to early 2008 document multiple reports of passive suicidal ideation without intent or plan, this same period also corresponds to an increase in GAF scores which stayed predominately between 55 and 60.  This also coincides with a period when the appellant appeared to be very engaged with his employment and maintained considerable responsibility within the company.  In November 2007, he reported that he had recently been very busy at work; later that same month, he called to reschedule an appointment because of a business meeting in New Jersey; and at an October 2008 herbicide registry examination, he reported that he was working as a senior vice president at his company.

In January 2009, the Veteran was afforded a VA psychiatric examination.  There he reported that he currently worked as an estimator for friend's printing company and that he had probably taken about 15 days off in the last twelve months due to his depression.  He stated that although he had a close relationship with the daughter of his second wife, to whom he has been married for thirty years, he was considering ending the marriage because he described the relationship as argumentative and lacking in physical intimacy.  He reported that he used to play golf regularly with friends but stopped a few years prior to the examination due to pain from neuropathy.  He also reported that he and his wife socialize with his boss and that he follows sports on television but that sometimes he has to force himself to get up and leave the house, which he attributed to being depressed.  The Veteran denied a post-service history of legal or substance abuse issues.  The appellant complained of being frequently depressed, and that he thinks "constantly" about a specific incident that occurred in Vietnam.  He also complained of trouble sleeping through the night and stated that he often wants to avoid people.  The Veteran further reported that his current medications had improved his sleep patterns and mood but had not been entirely effective.  The examiner noted that he had a brief trial of lithium in 2007 for unclear reasons.  The Veteran added that he had been prescribed benzodiazepines for many years which he reported helped calm him down.  The Veteran also reported that he had received some prior VA counseling but did not report any significant benefits from it.

The examiner observed that the appellant was very neatly dressed and carefully groomed except for being unshaven and that he was alert and oriented in three spheres and made adequate eye contact.  Hygiene was unremarkable and he displayed behavior generally appropriate to the interview, although he sobbed loudly and suddenly but without tears at several junctures in the interview.  His speech and thought process were essentially unimpaired and he spoke fluently with normal intonation, rhythm and volume.  Thinking was linear and without signs of a formal thought disorder.  He denied hallucinations or delusions.  The examiner noted that his long term recall was highly inconsistent, especially in regard to his military service, but that his short terms recall, attention, and concentration were adequate to the purposes of this examination.  He did not report panic attacks, obsessions, or phobias that interfered with his normal functioning, although he did complain of periods of marked anxiety that required benzodiazepines.  He also reported adequate maintenance of dress, diet, finances, and other activities of daily living.  Although the Veteran complained of frequent sleep disturbances resulting in fatigue during the day, he denied recent substance abuse.  Judgment and insight were present.

The examiner added that the Veteran produced an invalid Minnesota Multiphasic Personality Inventory test by answering a very large number of items in the deviant direction and that the results were inconsistent with the interview findings.  The Veteran endorsed, for example, items suggesting that he was experiencing auditory and visual hallucinations.  The examiner further noted that his raw score of seven on the Infrequency Psychopathology scale strongly suggested symptom exaggeration.  The examiner diagnosed the appellant with depressive disorder and assigned a GAF score of 64, which reflected complaints of depression, sleep disturbance, dreams and anxiety.  The examiner estimated a GAF of 60 to 66 for the prior year.  The examiner added that although the Veteran reported occasional impairment and absences from work because of depressive symptoms, his symptoms were not severe enough to interfere with occupational and social functioning.  The examiner indicated that he had reviewed the claims file.

From January 6, 2010, the appellant's symptoms remained relatively unchanged, manifesting primarily as anxiety, depression, and sleep disturbances due to nightmares and flashbacks.  While panic attacks and tearfulness featured more prominently, GAF scores rarely deviated from 55.

At a January 2015 VA contract examination, the appellant reported that the quality of his marriage had become markedly worse since his last examination and said that his symptoms of panic attacks and anxiety, which had prevented him from working, persisted and he had not resumed work.  The examiner noted that the appellant's doctor had increased his medication and had suggested that he start attending PTSD group therapy but that the appellant had not yet attended.  The Veteran and his wife had also gone for marital counseling to address his anger and explosive behaviors but the Veteran reported that the treatment was ineffective and that the relationship continued to be strained.

The Veteran's current symptoms included a depressed mood, anxiety, near-continuous panic or depression affecting the ability to function independently, appropriately and effectively, chronic sleep impairment, mild memory loss, impairment of short and long-term memory, flattened affect, difficulty in understanding complex commands, impaired judgment, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances, including work or a work-like setting, inability to establish and maintain effective relationships, suicidal ideation and impaired impulse control such as unprovoked irritability with periods of violence.  In addition, the examiner noted that the appellant's chronic sleep impairment, anxiety, and depression permeated every aspect of his life; that he presented as being very needy and depended on his wife and that because it had become increasingly difficult to provide the emotional support that he needs, their relationship had been greatly strained.  The examiner also noted that he presented with intrusive thoughts, flashbacks, an extreme sense of guilt and responsibility for his action in Vietnam and that he reported that only a strong Catholic faith had prevented him from committing suicide.

The examiner further noted that the Veteran's PTSD resulted in difficulty attending to a given task and difficulty maintaining concentration and focus on work over a period of time.  The examiner added that the Veteran tended to skip from one task to another without completing the prior task, that he has intrusive thoughts which interfere with the ability to stay focused on the task at hand, that he has significant difficulty accepting supervision or receiving instructions without becoming angry, that he has difficulty functioning around other people and as a team member and that he feels uncomfortable around others, that his sleep is so disrupted that he is usually fatigued at work which makes concentration and work assignments difficult, that he is so depressed that he has difficulty sustaining energy and motivation to complete assignments at work and that he has other mental health problems or symptoms such as panic attacks, irritability and suspiciousness that interfere significantly with the ability to work.  The examiner assessed the Veteran's level of occupational and social impairment as being deficient in most areas such as work, school, family relations, judgment, thinking and or mood and assigned a GAF score of 53.  The examiner indicated that he reviewed the Veteran's claims file as well as his mediations.
 
In light of the above, the Board finds that a rating in excess of 30 percent for the period prior to January 6, 2010 is not warranted.  While there was a brief period where there were some reports of passive suicidal ideation without intent, such thoughts did not appear to significantly impact his overall occupational and social functioning.  During this time period he continued to be busy at work and even attended a business meeting.  Simultaneously, his GAF scores increased suggesting an improvement in his overall functioning.  While his anxiety, depression and sleep impairment certainly had a negative effect, the 30 percent evaluation currently assigned already contemplates occupational and social impairment with an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks - a description consistent with the January 2009 VA examiner's assessment.  Therefore, for the period prior to January 6, 2010, a rating in excess of 30 percent is denied.  38 C.F.R. § 4.130, Diagnostic Code 9434; Vazquez-Claudio, 713 F.3d at 118.

For the period from January 6, 2010, there is no indication of total occupational and social impairment due to symptoms such as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; intermittent inability to perform activities of daily living; disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Nor was there competent evidence that the appellant was in persistent danger of hurting self or others.  Although in an April 2014 statement, his representative claimed that he experienced suicidal ideation daily, and although at the January 2015 VA examination he stated that only a strong Catholic faith had prevented him from committing suicide, this is inconsistent with other statements he has made.  VA treatment records show that in April, May, August and November 2010, July 2011, January and April 2012, June and September 2014 and March 2015, the Veteran denied experiencing suicidal ideation.  Such inconsistencies raise grave questions about the Veteran's credibility and tend to support the January 2009 VA examiner's conclusion that the appellant's self-reported symptoms were overstated.  Caluza v. Brown, 7 Vet. App. 498, 512 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996); see also Cartwright v. Derwinski, 2 Vet. App. 24 (1991) (pecuniary interest in benefits may affect credibility of claimant's testimony).  Moreover, GAF scores during this period stayed around 55 which are associated with only moderate impairment.  While the January 2015 VA examiner indicated that the appellant's symptoms were severe, he did not describe them as causing total occupational and social impairment.  Therefore, for the period from January 6, 2010, a rating in excess of 70 percent is denied.  38 C.F.R. § 4.130, Diagnostic Code 9434; Vazquez-Claudio, 713 F.3d at 118.

Extraschedular Consideration

The Board has considered whether referral for an extraschedular rating was warranted for any part of the rating period.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2014).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular disability ratings for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  
38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization"). When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step - a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id. 

Initially, the evidence of record reflects that the Veteran's predominate symptoms include anxiety, depression, sleep disturbances due to nightmares and flashbacks, panic attacks, and passive suicidal ideation without intent.  The Board finds that all the symptomatology and impairment caused by the Veteran's acquired psychiatric disability is specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The General Rating Formula for Mental Disorders encompasses a broad range of psychological symptoms and includes anxiety, depression, sleep disturbances due to nightmares and flashbacks, panic attacks, and passive suicidal ideation without intent.  See 38 C.F.R. § 4.130.  In this case, comparing the Veteran's disability level and symptomatology to the rating schedule, the degree of disability throughout the entire period under consideration is contemplated by the rating schedule and the assigned rating is, therefore, adequate.

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.

The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  38 U.S.C.A. § 1155. "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability." 38 C.F.R. § 4.1.  Here, the problems reported by the Veteran are specifically contemplated by the criteria discussed above, including the effect on his daily life.  In the absence of exceptional factors associated with the acquired psychiatric disorder, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


Entitlement to a TDIU

The Veteran also claims entitlement to a TDIU prior to January 1, 2012.  Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  While the Veteran is also currently service connected for bilateral hearing loss, coronary artery disease and tinnitus, in the December 2014 application for a TDIU, he specifically asserted that PTSD alone prevented him from working.  He also stated that he became too disabled to work in 2011 and that he last worked full time in 2011.

There is some evidence, however, indicating that his acquired psychiatric disability may have prevented him from working prior to 2011.  An October 2009 VA treatment record shows a notation indicating that the appellant was unable to work due to PTSD and at a February 2011 general medical VA examination, the Veteran reported that he last worked in 2009.  The January 2009 VA psychiatric examiner, however, opined that the Veteran's symptoms were not severe enough to interfere with occupational and social functioning.  Moreover, private treatment records from August 2009 and March 2010 and a September 2009 VA treatment record show that he was still working as either a senior vice president or an executive.  The VA examiner's opinion on this issue is more probative than the appellant's statements which have been notably inconsistent in this regard.  While the October 2009 notation carries more weight than the appellant's inconsistent assertions, because it appeared as a side note in a routine visit rather than as the focal point of an examination, it is still insufficient to overcome the remaining evidence to the contrary.  Further, although the Veteran stated in the December 2014 TDIU application that his disability began affecting his employment in 2010, he also reported that 2010 was his most lucrative year.  Moreover, he estimated that between 1989 and 2011, he lost a total of only one month from work due to his acquired psychiatric disorder.  There is thus no basis to assign a TDIU prior to 2011.

Similarly, although the Veteran met the threshold schedular criteria during the year 2011, there is no basis to assign a TDIU.  See 38 C.F.R. § 4.16(a).  As discussed above, the Veteran's symptoms remained relatively unchanged and his GAF scores rarely deviated from 55.  Again, a GAF score between 51 and 60 is associated with moderate symptoms or moderate difficulty in social, occupational, or school functioning.  While an October 2011 VA treatment record shows that the appellant reported experiencing increased tiredness and flashbacks and was unable to sleep at night and the VA staff psychiatrist observed that he experienced anhedonia with only fair judgment, insight and impulse control, the psychiatrist also noted that his grooming and hygiene were normal, motor activity was unremarkable, mood was neutral, affect was appropriate, attention and concentration were normal, recent and remote memory were normal, thought processes were normal, thought content was unremarkable, that he denied suicidal or homicidal ideation, that his appetite was normal and that he was not hopeless or helpless.  Given these symptoms, the psychiatrist assigned a GAF score of 55.  Further, at the August 2014 hearing, the Veteran reported that he last worked about two and a half years prior, i.e. in early 2012.  While the Board has otherwise afforded little credibility to the appellant's statements, because this statement is consistent with the other evidence of record, it tends to support the finding that the appellant was not unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities prior to January 1, 2012.  In light of the above, entitlement to a TDIU prior to January 1, 2012 is denied.




	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to an initial disability rating for an acquired psychiatric disorder, to include PTSD, in excess of 30 percent prior to January 6, 2010 is denied.

Entitlement to a rating in excess of 70 percent for an acquired psychiatric disorder, to include PTSD, from January 6, 2010 is denied.

Entitlement to a TDIU prior to January 1, 2012 is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


